Case: 15-15662   Date Filed: 05/05/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15662
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:15-cr-00010-LGW-RSB-5


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

KALVIN WAYNE SMITH,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (May 5, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      David McCrea, appointed counsel for Kalvin Smith in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-15662    Date Filed: 05/05/2017   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Smith’s conviction and sentence are AFFIRMED. Kalvin

Smith’s motion for appointment of substitute counsel is DENIED as moot.




                                         2